Citation Nr: 1201906	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the 10 percent disability rating for bilateral hearing loss was properly reduced to zero percent (noncompensable).

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, L2-3, with right leg pain.

3.  Entitlement to a rating in excess of 20 percent for cervical spondylosis, disc disease, C2-3, C3-4 and C4-5.

4.  Entitlement to a compensable rating for status-post removal of colon polyps.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1972 to August 1978 and from January 1984 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claims for an increased rating for a cervical spine disability, a lumbar spine disability and for status-post removal of colon polyps.

The Veteran also appeals from a November 2003 rating decision that implemented a reduction in rating for his service connected bilateral hearing loss, reducing the assigned rating from 10 percent to a noncompensable rating, effective from February 1, 2004.  

The Board remanded the instant claims for an increased rating in June 2001, April 2003, May 2004 and March 2007.  

Although the Board had previously contended that the Veteran had not disagreed with the November 2003 reduction in rating for bilateral hearing loss and that such a claim was not before the Board for consideration, a September 2007 Joint Motion for Remand (JMR) and subsequent Order from the Court of Appeals for Veterans Claims (CVAC) instructed the Board to reconsider this determination.  The Board later determined that the issue of restoration of the 10 percent rating for bilateral hearing loss was on appeal and remanded this claim for additional development in February 2008.  The February 2008 Board decision also denied the Veteran's claim for an increased rating in excess of 10 percent for bilateral hearing loss prior to February 1, 2004.

By a June 2011 rating decision, the RO increased the disability rating for bilateral hearing loss to 10 percent disabling, effective from April 21, 2011. 

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO increased the rating for the Veteran's bilateral hearing loss from noncompensable to 10 percent disabling, effective from July 15, 1999.

2.  The 10 percent rating for the Veteran's bilateral hearing loss had been in effect for less than five years at the time it was reduced to noncompensable, effective from February 1, 2004.

3.  Reexamination disclosing improvement of the Veteran's bilateral hearing loss is shown by the evidence of record.

3.  The Veteran's cervical spondylosis, disc disease, C2-3, C3-4 and C4-5 is manifested by subjective complaints of cervical pain with frequent flare-ups and forward flexion of 45 degrees, at worst; there was no evidence of forward flexion that was limited to 15 degrees, severe limitation of motion, the listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending, the loss of lateral motion with osteo-arthritic changes or the narrowing or irregularity of joint space, favorable ankylosis, intervertebral disc syndrome, incapacitating episodes, upper extremity weakness or sensory deficits or associated neurological manifestations.

4.  The Veteran's status-post removal of colon polyps was asymptotic during the course of the appeal; the evidence was negative for colon polyps, an abnormal colonoscopy, colitis or frequent episodes of abdominal distress.




CONCLUSIONS OF LAW

1.  The reduction of the disability rating for bilateral hearing loss, by the November 2003 rating decision, was proper; the criteria for a reduction in the rating for such disability from 10 percent to 0 percent have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.10, 4.85, 4.86 (2011).

2.  The criteria for a rating in excess of 20 percent for cervical spondylosis, disc disease, C2-3, C3-4 and C4-5 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 4.123, 4.124a, 5235-5243 (2011), 5290 (2002), 5293, 5295 (2002, 2003), 8510 (2011).

3.  The criteria for a compensable rating for status-post removal of colon polyps are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.114, 7319, 7323, 7344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2004 letter with regards to the claims for an increased rating for his service connected cervical spine degenerative joint disease and the removal of colon polyps.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter was provided after the initial adjudication of the Veteran's claims.  The timing deficiency with regard to this May 2004 letter was cured by the readjudication of the claims in the April 2007 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The May 2004 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have worsened based upon the author's knowledge and personal observations.  A March 2006 letter notified the Veteran that he may submit statements from his employers.  The timing deficiency with regard to both of these letters was cured by the readjudication of the claims in the April 2007 SSOC.  Id.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, Social Security Administration records and the VA examination reports.  

The Veteran has not alleged that his service connected cervical spine disability and residuals of the status-post removal colon polyps have worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board remanded the claims for an increased rating for a cervical spine disability and the removal of colon polyps in June 2001, April 2003 and May 2004.  Proper VCAA notice to be provided and the Veteran was to be asked to provide the names and addresses of any medical providers.  Appropriate VA examinations were to then to be conducted to determine the current severity of these disabilities.  Such VCAA notice was provided in May 2004.  This May 2004 letter asked the Veteran to provide the dates and places of treatment he received for these disabilities from VA.  In addition, the Veteran was asked to complete an appropriate authorization form to allow VA to obtain records from private physicians or hospitals.  VA examinations were conducted in June 2003 and April 2005.

In March 2007, the Board remanded the instant claims for an increased rating for a cervical spine disability and the status-post removal of colon polyps to allow a SSOC to be issued.  An SSOC was issued in April 2007.  The claim regarding the restoration of the 10 percent rating for bilateral hearing loss was remanded by the Board in February 2008 to allow a SSOC to be issued; it was issued in April 2008.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

The Propriety of the Reduction

The RO increased the disability rating for bilateral hearing loss in a June 2002 rating decision, assigning a 10 percent rating, effective July 15, 1999.  By a November 2003 rating decision, the Veteran was assigned a noncompensable disability rating for bilateral hearing loss, effective February 1, 2004.

The Veteran takes issue with the disability rating assigned when his service connected bilateral hearing loss was reduced from 10 percent to 0 percent.

Generally, when reduction in the evaluation of a service connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and the opportunity to present evidence or argument at a personal hearing.  38 C.F.R. § 3.105(e).

In this case, while the RO reduced the disability rating for bilateral hearing loss from 10 percent to 0 percent in the November 2003 rating decision, the Veteran's combined 70 percent rating for compensation and his total rating based on individual unemployability remained the same, as was previously assigned.  Accordingly, as the November 2003 reduction of the disability rating for bilateral hearing loss did not result in a reduction or discontinuance of compensation payments, the provisions of 38 C.F.R. § 3.105(e) are not for application.

Under the applicable criteria, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tome audiometry test.  Hearing tests will be conducted without the hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Evaluations for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  The ratings for hearing impairment range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Exceptional patterns of hearing impairment are evaluated as follows:

(a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

38 C.F.R. § 4.86.

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied in reduction cases involving an evaluation that continued at the same level for five years or more, and section (c) of 38 C.F.R. § 3.344 should be applied in cases where the RO reduces an evaluation that was in effect for less than five years.  In this case, the Veteran's 10 percent rating for bilateral hearing loss was in effect for less than five years (July 1999 to February 2004), and therefore section (c) is applicable.  See Brown v. Brown, 5 Vet. App. 413, 418-19 (1993) (In all cases for purposes of applying section 3.344(c), VA is to measure from the effective date that the rating was assigned to the effective date of the actual reduction).  Pursuant to 38 C.F.R. § 3.344(c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.  See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

A March 2002 VA audiology examination reflected the Veteran's complaints of difficulty hearing in general conversation.  The medical records were not available for review by the examiner.  Word recognition testing was 76 percent bilaterally.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	30	40	65	65	50
Left	 	25	50	65	70	53

A June 2003 VA audiology examination reflected the Veteran's reports of difficulty hearing with background noise.  The Veteran's claims file was not reviewed but the results of his March 2002 audiogram were reviewed by the examiner.  Tympanograms were consistent with normal middle ear pressure and tympanic membrane compliance.  Bilateral word recognition was 92 percent.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	35	35	70	70	53
Left	 	25	40	70	65	50

The June 2003 rating decision that assigned the 10 percent rating was based on the March 2002 VA examination, specifically the findings of Level IV hearing in each ear and bilateral word recognition scores of 76 percent.  Such hearing loss warrants a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  Consideration under Table VIA was not warranted as the results of this VA examination did not meet the criteria for an exceptional pattern of hearing impairment.  38 C.F.R. §§ 4.85(c), 4.86.
 
The November 2003 rating reduction was based on a June 2003 VA examination which demonstrated Level I hearing in each ear and bilateral word recognition scores of 92 percent.  Such hearing loss warrants a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  Consideration under Table VIA was not warranted as the results of this VA examination did not meet the criteria for an exceptional pattern of hearing impairment.  38 C.F.R. §§ 4.85(c), 4.86.

The rating reduction was based on a VA examination conducted in June 2003, which demonstrated audiological examination results consistent with the March 2002 VA examination but also demonstrated word recognition scores that were significantly improved.  The June 2003 examination was at least as full and complete as the March 2002 VA examination and neither examination was based upon a review of the Veteran's claims file, although the June 2003 VA examiner had the benefit of the March 2002 VA examination report.  In this instance, the reduction was only effectuated after the VA audiometric findings in June 2003 had disclosed improvement in the Veteran's bilateral hearing acuity, which was consistent with a zero percent rating under the applicable criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Mechanical application of the provisions of 38 C.F.R. § 4.85 is required and the Board is not afforded discretion in assigning such ratings.  Thus, the medical evidence as a whole discloses actual improvement of the Veteran's bilateral hearing loss.  See Brown v. Brown, 5 Vet. App. at 421.  As a result, the Board determines that the preponderance of the evidence supports the reduction in the disability rating for bilateral hearing loss from 10 percent to 0 percent.  Accordingly, the reduction was in accordance with law and was proper.

Increased Rating Criteria

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine

The criteria relating to spine disorders were amended in September 2002 and 2003, during the course of this appeal.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004).  

The Board is required to consider the claim in light of the former and revised schedular criteria to determine whether an increased disability rating is warranted for the Veteran's cervical spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the periods after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under former Diagnostic Code 5293.  A 20 percent rating required moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating required severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate at the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Note 1 states that the 20 percent and 10 percent rating based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Prior to September 26, 2003, limitation of motion of the cervical spine, a maximum 30 percent rating was warranted when severe, and a 20 percent rating was warranted when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Prior to September 26, 2003, a lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position, warrants a 20 percent rating.  A severe lumbosacral strain with the listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes or the narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board observes that, although the criteria under former Diagnostic Codes 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range for the spine, the current definition is based on medical guidelines in existence since 1984, and that Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under the current general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine was 15 degrees or less or where there was favorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  38 C.F.R. § 4.71a; DC 5237-5242 (2011).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Under the revised provisions in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, 5293 (2003). 

The revised criteria, effective September 26, 2003, provide that a 10 percent rating is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; and a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243 (2011).  

For purposes of ratings based upon intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, 5293, Note (1) (2003); 38 C.F.R. § 4.71a, 5243, Note (1) (2011). 

Neurological impairments are rated separately.  For impairments related to the upper radicular group (fifth and sixth cervicals), where paralysis is complete, all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected, a 70 percent rating is warranted for the major arm and a 60 percent rating is warranted for the minor arm.  Severe incomplete paralysis with warrants a 50 percent disability rating for the major arm and a 40 percent disability rating for the minor arm.  For moderate incomplete paralysis, a 40 percent disability rating for the major arm and a 30 percent disability rating are warranted.  A 20 percent rating is warranted for mild incomplete paralysis of either arm.  38 C.F.R. § 4.124a, 8510.

The record evidence reflects that when the Veteran was examined by VA in April 2002, he reported complaints of cervical spine pain that occurred three out of seven days and which lasted from a few seconds to an hour, with occasional radiation down the left arm to the fingers.  There were no specific activity limitations.  He used Motrin and Flexeril to treat the condition.  Physical examination revealed no cervical spine tenderness.  Left bending was from zero degrees to 25 degrees, right bending was from zero degrees to 35 degrees, extension was from zero degrees to 35 degrees, flexion from zero degrees to 45 degrees, left rotation from zero degrees to 35 degrees and right rotation was from zero degrees to 45 degrees.  The shoulders had "5/5" motor strength in all planes.  An accompanying cervical spine X-ray revealed mild progression of the spondylosis from C4 through C6 without significant neuroforaminal narrowing.  Following this examination and a review of the Veteran's claims file, an impression of degenerative disc disease of the cervical spine was made.

A June 2003 VA examination found cervical extension to be to 50 degrees, flexion to be to 45 degrees, bilateral lateral bending to be to 20 degrees and rotation to be to 60 degrees in each direction.  Following this examination and a review of the Veteran's claims file, a diagnosis of a normal physical examination of the neck was made.  An accompanying cervical X-ray revealed mild spondylosis with no significant neural foraminal stenosis.

An April 2005 VA examination reflected the Veteran's reports of frequent neck pain without radiation or paresthesias in the arms.  Flexion was to 45 degrees, extension was to 30 degrees, bilateral lateral bending was to 45 degrees and bilateral rotation was to 75 degrees.

An addendum to the April 2005 VA examination noted that there was no pain on range of motion or flare-ups except as indicated during the examination.  There were also no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  An accompanying cervical X-ray revealed discogenic disease at C5-6 with spondylosis and bilateral foraminal stenosis at C5-6.

An April 2011 VA examination reflected the Veteran's reports of pain that radiated into his arms bilaterally, worse on the right.  This pain was described as a stabbing and throbbing pain that occurred daily but was intermittent with one to 12 flare-ups per day.  He rated the pain as "5/10" and flare-ups lasted a few minutes to a full day.  He used Motrin or aspirin for pain.  During flare-ups he limited his physical activity.  Forward flexion was from zero degrees to 45 degrees, extension was from zero degrees to 25 degrees, bilateral lateral flexion was from zero degrees to 30 degrees, and bilateral lateral rotation was from zero degrees to 60 degrees.  Pain was reported throughout range of motion with no additional limitation due to this pain, fatigue, weakness or lack of endurance.  He was noted to walk with a limp gait.  Associated electromyography (EMG) of the bilateral upper extremities was unremarkable with no electro-physiologic evidence of right or left cervical radiculopathy.  Following this examination and a review of the Veteran's claims file, an impression of progressive moderate discogenic disease changes at C4-C5 and C5-C6 with associated mild spondylosis and bilateral foraminal stenosis was made.  There were no clinical or objective findings to support a diagnosis of bilateral upper extremity radiculopathy.

Considering the general formula for rating diseases and injuries of the spine, the evidence of record shows that forward flexion of the cervical spine was measured to be to 45 degrees in all four VA examinations.  While the Veteran's cervical spine motion, in degrees, is not to a level to warrant a 20 percent rating under the revised rating formula for spinal disorders, the record also reflects the Veteran's reports of pain and frequent flare-ups, as well as his accounts of the functional impact that each has had on his daily activities, and reflects that the VA examiner in April 2011 observed that the Veteran walked with a limp.  Thus, these objective physical findings and the reports by the Veteran, which the Board finds to be both competent and credible, in the aggregate, would tend to justify a favorable comparison with a disability picture that more nearly approximates guarding severe enough to result in an abnormal gait, which contemplates a 20 percent rating under the revised formula for spinal disorders.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45; Deluca, supra.

Considering former diagnostic code 5290, the Board notes that the Veteran showed limited range of cervical spine motion, but not in all planes.  Flexion was measured to be 45 degrees, extension was measured to be 25 degrees, bilateral lateral flexion was measured to be 20 degrees, left lateral rotation was measured to be 35 degrees and right lateral rotation was measured to be 45 degrees, all at worst, in the various VA examinations.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002) (which defines normal ranges of motion of the spine based on the American Medical Association Guides to Evaluation of Permanent Impairment, 2nd ed., (1984)).  The medical evidence of record shows that the Veteran's cervical spine limitation of motion is consistent with only moderate limitation of motion, at worst, and approximates no more than a 20 percent rating under former Diagnostic Code 5290.

The clinical evidence is also negative for the listing of the whole spine to the opposite side, a positive Goldthwaite's sign, the loss of lateral motion with osteo-arthritic changes or the narrowing or irregularity of joint space, or some of the above with abnormal ability or forced motion.  Bilateral lateral flexion was measured to be to 20 degrees, at worst, and does not represent loss of lateral motion.  Forward flexion was consistently measured to be to 45 degrees, which is considered to be normal range of motion under VA regulations, and cannot represent marked limitation of forward bending.  Id.  A higher rating under the potentially applicable diagnostic code for a lumbosacral strain is therefore not warranted.  

Under the former Diagnostic Code for intervertebral disc syndrome, evidence of primarily neurological symptoms is required.  The presence of such symptoms is not supported by the objective medical evidence of record. The evidence has failed to reveal any weakness of the upper extremities or sensory deficit.  The April 2002 VA examiner found full motor strength in the shoulders and there was no electro-physiological evidence of cervical radiculopathy on EMG testing in April 2011.  Absent any objectively confirmed neurological symptoms, rating the cervical spine disability under the former DC 5293 would be inappropriate.  For purposes of evaluation under current Diagnostic Code for intervertebral disc syndrome, the evidence of record does not show that the Veteran has experienced a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician, or "chronic orthopedic and neurologic manifestations" resulting from intervertebral disc syndrome; a rating under the current rating criteria is therefore not warranted. 

Moreover, the evidence of record demonstrates no finding comparable to forward flexion that was 15 degrees or less or ankylosis of the cervical spine.  Accordingly, an increased rating is not warranted under either the former or current diagnostic criteria.  38 C.F.R. §§ 4.71a, 4.124, 5235-5243, 5290, 5293, 5295, 8510 (2002, 2003, 2011). 

Colon Polyps

The Veteran's residuals of status-post colon polyps removal is rated under the diagnostic code for benign neoplasms, exclusive of skin growths.  The rating schedule requires this disability be rated under an appropriate diagnostic code depending on the predominant disability or the specific residuals after treatment.  38 C.F.R. § 4.114, 7344.

The regulations pertaining to the digestive system were revised during the course of this appeal.  However, there were no revisions to the relevant diagnostic criteria described herein.

Ulcerative colitis warrants a 10 percent rating if moderate with infrequent exacerbations while a 30 percent rating is warranted if moderately severe with frequent exacerbations.  A 60 percent rating is warranted if severe with numerous attacks a year and malnutrition with health only fair during remissions.  A 100 percent rating is warranted if pronounced, resulting in marked malnutrition, anemia and general disability or with serious complications such as liver abscess.  38 C.F.R. § 4.114, 7323.

Irritable colon syndrome (including spastic colon, mucous colitis) warrants a noncompensable rating if mild and disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted if moderate and frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted if severe, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, 7319.

An April 2002 VA examination noted that a February 2000 colonoscopy had found three rectal polyps and two ulcerations with hyperplasic changes.  Physical examination revealed non-inflamed hemorrhoids.  Following this examination and a review of the Veteran's claims file, an impression of status-post colonic polyps with hemorrhoids and no knowledge of anal fissures was made.

The Veteran underwent a VA colonoscopy in May 2004, which found his colon to be normal.  Biopsies, cytology and cultures were not taken.

An April 2005 VA examination noted that the Veteran had undergone colon examinations every two years since colon polyps were discovered in the late 1980s.  Occasional additional polyps were discovered and removed, all with negative pathology reports.  A May 2004 colonoscopy was normal and without polyps or ulcerations.  The Veteran also reported no related symptoms in recent years and that he used no medications to treat this condition.  Following this examination and a review of the Veteran's claims file, an impression of a recent normal colonoscopy was made.

An April 2011 VA examination reflected the Veteran's reports of hemorrhoid flares two to three times per week with occasional red blood in his stool.  His flares were worse with constipation and an anal fissure that had not been treated.  Diarrhea was denied.  He had lost ten pounds in the past month but had been trying to lose weight.  Physical examination found poor spinter tone with some fecal leakage without external hemorrhoids.  An impression of status-post colon polyps removal without residuals effects was made following this examination and a review of the Veteran's claims file.

A compensable rating for the Veteran's status-post removal of colon polyps is not warranted as the condition was essentially asymptomatic.  The clinical evidence has been consistently negative for a reoccurrence of colon polyps or the use of medications and a May 2004 colonoscopy was normal.  Such a compensable rating is also not warranted under analogous diagnostic criteria as the clinical evidence is negative for colitis or frequent episodes of abdominal distress.  38 C.F.R. § 4.114, 7319, 7323, 7344.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's cervical disability manifested as subjective complaints of pain and frequent flare-ups with forward flexion to 45 degrees, at worst.  His bilateral hearing loss manifested as difficulty hearing conversations.  Finally, his status-post removal of colon polyps was asymptomatic.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.

As evidence by the record, the Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16, throughout the course of the appeal and further consideration is not warranted.


ORDER

The reduction in the rating for bilateral hearing loss was proper and restoration of the 10 percent rating is denied.

Entitlement to a rating in excess of 20 percent for cervical spondylosis, disc disease, C2-3, C3-4 and C4-5 is denied.

Entitlement to a compensable rating for status-post removal of colon polyps is denied.


REMAND

Unfortunately, the claim for an increased rating for a lumbar spine disability must again be remanded for further development.

Under the General Rating Formula for Diseases and Injuries of the Spine, objective neurological abnormalities associated with a spinal disability, including bowel or bladder impairment, is to be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  

The Veteran reported during the April 2011 examination that he lost control of his bowels two to three times per month due to his lumbar spine disability and associated lower extremity radiation.  However, no findings regarding the relationship between these complaints and his service connected lumbar spine disability were made.  A new VA examination is therefore required to determine whether the Veteran's reported bowel impairments are associated with his service connected lumbar spine disability and the severity of any such associated impairments.

A May 2004 VA treatment note suggests that the Veteran was receiving private treatment for pain management related to his lumbar spine pain.  Such records are not located in the claims file and the Veteran has not identified this provider.  
VA is only obligated to obtain records which have been properly identified, for which an appropriate authorization form has been submitted and which are pertinent to the claim on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159(e)(2).  

The Veteran has also been advised on several occasions that a completed authorization form is required to obtain such records; no response has been received from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether he suffers from bladder or bowel impairments that are associated with his service connected lumbar spine disability.  Any necessary studies and consultations must be completed.  The examiner(s) should review the Veteran's claims file and note such a review in any examination report.

The examiner should provide a description of all neurological manifestations of the Veteran's service connected lumbar spine disability, to include, but not limited to, bowel or bladder impairments.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


